Citation Nr: 1454990	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  03-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a cervical spine disability ("neck disability").  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to in-service tobacco use or as secondary to GERD.  

4.  Entitlement to service connection for a coronary artery disease, to include as due to in-service tobacco use.  

5.  Entitlement to service connection for dental trauma ("dental disability").  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for a left shoulder disability.  

8.  Entitlement to service connection for high cholesterol or hypercholesterolemia. 

9.  Entitlement to an increased rating in excess of 30 percent for a right shoulder disability.  

10.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 and a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In January 2008, the Veteran testified during a hearing in Washington, DC before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The claims of coronary artery disease and COPD have been previously before the Board in March 2008.  The Board issued a decision denying the Veteran's claim and he appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC).  In August 2014, the Court, vacated in part the Board's decision from March 2008 and remanded for further adjudication.  

Other additional claims were before the Board in March 2008.  The Board remanded these claims for additional development.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of TDUI, left shoulder disability and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a cervical spine disability was most recently denied by the Board in August 2000.  The Veteran did not file an appeal; thus, the rating decision became final.  

2.  Evidence received since the August 2000 Board decision is new and material and does raise a reasonable possibility of substantiating the Veteran's claim of service connection for a cervical spine disability.  

3.  A cervical spine disability was not manifested during service and is not causally or etiologically related to service.  

4.  Chronic obstructive pulmonary disease was not manifested during service and is not causally or etiologically related to service.  

5.  Coronary artery disease was not manifested during service and is not causally or etiologically related to service.  

6.  The Veteran has not been diagnosed with a dental disability.  

7.  A low back disability was not manifested during service and is not causally or etiologically related to service.  

8.  A disability associated with hypercholesterolemia was not manifested during service and is not causally or etiologically related to service.  


CONCLUSION OF LAW

1.  The August 2000 Board decision denying the Veteran's claim of entitlement to service connection for a cervical spine disability is final.  38 U.S.C.A. 7266 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.1104 (2014)  

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for a cervical spine disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.165 (a) (2014).  

3.  The criteria for service connection for pulmonary disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The criteria for service connection for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).

6.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

7.  The criteria for a grant of service connection for a disability characterized as hypercholesterolemia have not been met.  38 U.S.C.A. § 1110, 1131, 1154, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

The Veteran is seeking to reopen a claim of service connection for a neck disability that has been previously denied by the RO in March 1999 and by the Board in August 2000.  For the reasons that follow, the Board concludes that the prior denial is final, that new and material evidence has been received and that reopening is warranted.  

In August 2000, the Board denied entitlement to service connection for a neck disability.  The Board reasoned that there was no evidence of a nexus between the Veteran's current neck disability and an in-service injury or disease.  

In August 2002, the Veteran filed a claim with the RO to reopen his claim for entitlement to service connection for a neck disability.  The RO denied service connection on a direct basis once again.  However, in March 2008, the claim for entitlement to service connection for a neck disability was once again before the Board and at that time, the Board determined that the claim was not characterized correctly by the RO.  As such, the Board remanded the claim back to the RO for proper notice to be sent to the Veteran regarding what evidence needs to be submitted in order for a claim to be reopened.  Additionally, the Board remanded the Veteran's claim for an additional examination, because at the Veteran's hearing the Veteran's representative raised a new theory of entitlement.  In May 2008, the RO sent to the Veteran proper VCAA notice requesting the Veteran submit evidence to reopen his claim for a neck disability.  In a January 2010 rating decision, the RO denied reopening of the Veteran's neck disability claim.  The March 1999 rating decision denying service connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the August 2000 Board decision includes a new examination from June 2009 and a new theory of entitlement raised at the Veteran's hearing in January 2008.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The new examination as well as the new theory of entitlement raised by the Veteran and his representative is both new and material as this evidence was not previously of record and they address the grounds of the prior final denial and raise a reasonable possibility of substantiating the claim of service connection for a neck disability.

Consequently, reopening the Veteran's claim of service connection for a neck disability is warranted.  38 C.F.R. § 3.156. 

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Neck Disability 

The Veteran claims entitlement to service connection for a neck disability on a secondary basis.  He claims that his currently diagnosed neck strain is proximately caused or aggravated by his service connected right shoulder disability.  The Veteran's claim has been previously denied on a direct basis and the Veteran is not currently alleging service connection on a direct basis; as such, the Board will not consider the claim on a direct basis.  Additionally, no prejudice to the Veteran results from the Board's adjudication of this issue on the merits at the present time, as this issue was adjudicated on the same basis by the agency of original jurisdiction.  

The Veteran underwent an examination in June 2009 for his cervical spine.  The examiner diagnosed the Veteran with chronic neck pain, secondary to cervical spondylosis.  As such, the first element of service connection on a secondary basis has been met.  The remaining questions are whether there is a showing that his currently diagnosed neck disability is proximately due to or the result of the Veteran's service-connected right shoulder disability or that his right shoulder disability has chronically worsened his currently diagnosed neck disability.  

At the June 2009 examination, the examiner concluded that there was no evidence showing complaints or treatment of the Veteran's neck in service as related to the accident and subsequent right shoulder surgery in 1978.  Records do show that the Veteran was involved in a motor vehicle accident at work in December 1985.  At this time, the Veteran complained of back, shoulder and arm injuries.  Further, there is evidence that the Veteran suffered a fall at work in 1998.  Medical records from April 2002 state that the Veteran sustained a fall at work.  He fell down an embankment and sustained injuries to his left shoulder, neck and left side of his body.  As such, based on these facts, the examiner determined that the Veteran's current neck pain is not related to service, is not a result of his service connected right shoulder disability and it was less likely than not that the Veteran's current neck disability has been permanently aggravated by the Veteran's service connected right shoulder disability.  

While the Board is sympathetic to the injuries the Veteran has sustained since service and the pain he has had to endure because of such injuries, there is no competent evidence of record, other than the Veteran's own lay statements, that link the Veteran's currently diagnosed cervical strain to service.  By "competent medical evidence" it is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, this is not the case in this matter.  Here the Veteran is attempting to provide a link regarding his service connected right shoulder disability and his currently diagnosed neck disability.  This nexus is out of the Veteran's competent prevue as a layperson.  While the Veteran may feel that because he has been managing the pain and limited functionality associated with these disabilities for many years, he has developed some expertise on the matter; he is not competent to render such a complicated nexus opinion as to determine whether his current neck disability is related to his service connected right shoulder, the motor vehicle accident from 1985 or the fall he sustained in 1998.  

Thus, the Board finds that without evidence linking the Veteran's currently diagnosed neck disability to service or a service-connected disability, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Obstructive Pulmonary Disease 

The Veteran claims entitlement to service connection for COPD as due to in-service tobacco use, or on a direct basis as due to an injury or incident.  After a thorough review of the claims the file, the Board has determined that service connection is not warranted.  

The Veteran has been previously denied service connection for COPD as due to in-service smoking.  However, the Board will restate the law for the Veteran's clarification once again.  

No current lung disorder related to in-service cigarette smoking may be granted service connection.  In VAOPGCPREC 19-97, the VA General Counsel (GC) addressed the question of under what circumstances service connection may be established for tobacco-related disability or death on the basis that such disability or death is secondary to nicotine dependence which arose from a veteran's tobacco use during service.  In that opinion, the GC stated that a determination of whether the veteran is dependent on nicotine is a medical issue.  Specifically, the GC held that a determination as to whether service connection for disability or death attributable to tobacco use subsequent to military service should be established on the basis that such tobacco use resulted from nicotine dependence arising in service, and therefore is secondarily service-connected pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative answers to the following three questions: (1) whether nicotine dependence may be considered a disease for purposes of the laws governing veterans' benefits, (2) whether the veteran acquired a dependence on nicotine in service, and (3) whether that dependence may be considered the proximate cause of disability or death resulting from the use of tobacco products by the veteran. If each of these three questions is answered in the affirmative, service connection should be established on a secondary basis.  VAOPGCPREC 19-97.  In this opinion, the GC noted that secondary service connection may be established, under the terms of 38 C.F.R. § 3.310(a) , only if a veteran's nicotine dependence, which arose in service, and resulting tobacco use, may be considered the proximate cause of the disability or death which is the basis of the claim. 

In a May 5, 1997 memorandum from the VA Under Secretary for Health to the GC, the Under Secretary for Health affirmed that nicotine dependence may be considered a disease.  Moreover, paragraph 5 of VA Under Secretary for Benefits Letter 20-97-14, from the Under Secretary for Benefits, addressed to all VBA offices and centers, directs that, in light of the Under Secretary for Health's opinion, the answer in all nicotine dependence cases on this issue is that nicotine dependence is a disease.  Consistent with the Under Secretary of Health's opinion, the Board finds that nicotine dependence is a disease for purposes of VA benefits.  As such, a finding of nicotine dependence must be supported by competent medical evidence.  VAOPGCPREC 19-97. 

On July 22, 1998, the President signed into law a new provision, codified at 38 U.S.C.A. § 1103, essentially barring service connection for disability or death on the basis that a disease or injury is attributable to the use of tobacco products during service.  38 C.F.R. § 3.300.  This provision, however, only applies to claims filed after June 9, 1998, and therefore, given the date of this claim, such ban does apply to the veteran's claims. 

Thus, although the Veteran believes that in-service cigarette smoking resulted in current lung and heart disabilities, service connection may not be granted on that basis.  The Veteran did not file a claim for smoking related disabilities until August 2002.  However, the Board will now consider the Veteran's claim on a direct basis.  The Veteran claims entitlement to service connection for COPD on a direct basis. 

Upon review of the Veteran's service treatment records, there is no evidence of complaints or treatment of a respiratory disease in service.  A review of the Veteran's August 1978 Report of Medical Examination shows that the Veteran was evaluated as clinically normal, including his sinus, mouth and throat, lungs and chest.  

A review of the Veteran's post service treatment records, show that the Veteran began receiving treatment for COPD around 1997.  A chest radiograph from April 2001 showed that the right upper lobe grossly unchanged since 1997.  This is more than 17 years after discharge.  Thus, there is no evidence of a diagnosis of COPD within one year of service discharge and there is no evidence of continuity of symptomatology due to the long period of time that elapsed between separation from service and treatment. 

As there is no evidence of complaints or treatment in service, no evidence of a manifestation of COPD within one year of service discharge, and no evidence of treatment or diagnosis of COPD for more than 17 years after discharge, service connection on a direct basis must be denied. 

The Veteran also put forth the theory that his currently diagnosed COPD is a secondary to his currently diagnosed GERD.  However, as the Veteran has been denied service connection for GERD, there is no need for the Board to continue evaluating the Veteran's entitlement on a secondary basis. 

As such, the preponderance of the evidence is against the claim for service connection for COPD, as due to tobacco use, as due to an injury or diagnosis in service, or as secondary to his GERD.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and the appeal is denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease 

The Veteran asserts entitlement to service connection for his currently diagnosed coronary artery disease (CAD).  Specifically, the Veteran claims that either this disease was caused by his in-service smoking or by the poor diet he received in service.  After a thorough review of the evidence of record, the Board has determined that service connection for CAD is not warranted and the claim will be denied.  

The Veteran's claim for service connection for CAD as due to in-service smoking has been previously denied by the Board.  The Veteran is requested to see the above section on the VA's position for awarding service connection as due to smoking.  

However, the Board has not considered the Veteran's claim on a direct basis and as such will review the claim and the evidence of record.   

The Veteran has a currently diagnosed CAD, which was diagnosed in April 2001.  In August 2001, the Veteran underwent a coronary angiogram and a stent was put in place.  As such, the first element of service connection, a current disability, has been met.  The remaining question is whether there was an injury in service that caused the Veteran's CAD.  

The Veteran's service treatment records are silent for any treatment or diagnosis of CAD in service.  The Veteran's August 1978 Report of Medical Examination shows that the Veteran was evaluated as clinically normal, to include his heart and vascular system.  The Veteran's urinalysis was normal, his serology was negative and his blood pressure reading was normal.  There are no treatment notes for CAD or any cardiovascular disability. 

After service, the Veteran was first diagnosed with CAD in April 2001.  Prior to that date, the Veteran was only treated for hypercholesterolemia/ hypertriglyceridemia.  As such, there is no evidence in the record showing that the Veteran's CAD manifested to a compensable degree within one year from service discharge.  In addition, there is no evidence that the Veteran had continuity of symptomatology since service discharge.  

Lastly, the Veteran claims that his CAD was caused by his poor diet in service.  He claims that he ate six to eight cheeseburgers every day for the entire time he was in service, a three-year period.  However, the evidence of record does not support this contention, as the Veteran was diagnosed with CAD in April 2001, more than 22 years after service discharge. 

As there is no evidence of an injury in service that could have cause the Veteran's CAD, nor is there any evidence that the Veteran was diagnosed with CAD in service, neither is there any evidence of a diagnosis or treatment within one year of service discharge, the Board finds there is theory of entitlement upon which to grant service connection. 

While the Board is sympathetic to the Veteran's condition and the fact that he has been declared disabled by the Social Security Administration, the Board cannot grant service connection for CAD based upon the evidence of record.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and the appeal is denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Disability

The Veteran asserts entitlement to service connection for dental disability/mouth trauma that he incurred in service.  Specifically, he claims that a fellow service member hit him in the mouth with a glass ashtray.  However, upon thorough review of the evidence of record, the Board finds that service connection for a dental disability is not warranted.  

Upon review of the Veteran's service treatment records the Board finds on October 10, 1978 the Veteran was treated for a fractured front tooth (#9) and a smoothing of that tooth.  On December 13, 1978, the Veteran received a cleaning.  

However, subsequently, there is no evidence of a current disability of the Veteran's teeth or mouth and the Veteran has not stated that he has current disability.  The Veteran has not submitted the private treatment records requested and there is no evidence of treatment for a dental or mouth condition in the Veteran's VA treatment records.  The Veteran received a duty to assist letter in August 2004, and the Board remanded for records in March 2008.  The Veteran received a subsequent duty to assist letter for treatment records from Dr. M and Dr. C and the Veteran did not respond.  

Thus, without evidence of a current disability the first element of service connection has not been met.  Therefore, discussion of the other elements is unnecessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2009) and Romanowski, 26 Vet App at 294.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability 

The Veteran asserts entitlement to service connection for a low back disability.  Specifically, the Veteran contends that when he injured his service-connected right shoulder in 1976 he also injured his back.  The Board finds that upon review of the evidence of record, entitlement to a low back disability is not warranted. 

The Veteran underwent a VA examination on his low back in June 2009.  The examiner diagnosed the Veteran with chronic low back pain with radiculopathy symptoms secondary to intervertebral disc syndrome caused by a posterior disc bulge at L4-L5 causing nerve root compromise.  As such, the Veteran has met the first element of service connection.  The remaining question is whether there is an incident or event in service that caused his currently diagnosed low back disability.  

The Veteran's right shoulder was injured in 1976 when heavy equipment fell on him and dislocated his right shoulder.  The Veteran had surgery on this right shoulder in 1978.  The Veteran claims that ever since he has been having back pain. 

Upon review of the Veteran's service treatment records there are no complaints or treatment for low back pain in service.  The Veteran's August 1978 Report of Medical Examination states the Veteran was clinically normal upon evaluation, including his spine and other musculoskeletal regions.  Post service complaints and treatment for low back pain begin in 1985 after the Veteran experienced a motor vehicle accident at work and sustained severe back, shoulder and arm injuries.  These complaints increased in frequency in 1998 when Veteran experienced another accident at work when he fell down an embankment with injuries to his left shoulder, neck and left side of his body.  

The Veteran underwent a VA examination for his low back disability in June 2009.  At this time the examiner opined that his current back pain is not related to service, it is not a result of the Veteran's service connected right shoulder disability and it is less likely than not that the Veteran's current low back disability is permanently aggravated by his service connected right shoulder disability.  The examiner supported his opinion based on the facts above: the two post service serious accidents and no complaints of low back pain in service. 

While the Board is sympathetic to the injuries the Veteran has sustained since service and the pain he has had to endure because of such injuries, there is no competent evidence of record, other than the Veteran's own lay statements, that link the Veteran's currently diagnosed low back disability to service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, this is not the case in this matter.  Here the Veteran is attempting to provide a link regarding his service connected right shoulder disability and his currently diagnosed low back disability.  This nexus is out of the Veteran's competent prevue as a layperson.  While the Veteran may feel that because he has been managing the pain and limited functionality associated with these disabilities for many years, he has developed some expertise on the matter; he is not competent to render such a complicated nexus opinion as to determine whether his current low back disability is related to his service connected right shoulder, the motor vehicle accidence from 1985 or the fall his sustained in 1998.  

Thus, the Board finds that without evidence linking the Veteran's currently diagnosed low back disability to service, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

High Cholesterol 

The Veteran contends that he has high cholesterol as a result of service.  For the reasons that follow, the Board finds that the Veteran's high cholesterol is not a disability, and therefore not eligible for service connection.  

The Board regrets informing the Veteran that an elevated cholesterol level represents a laboratory finding and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Further, the Veteran's current symptoms have been linked to his currently diagnosed CAD and entitlement service connection for CAD has been addressed above.  

Accordingly, because high cholesterol is not a disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against his claim for service connection for elevated cholesterol, and his claim must be denied.  As such, the benefit of the doubt rule is in applicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters dated October 2002, August 2004, May 2008 and September 2014 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service VA identified by the Veteran have also been obtained.  The Veteran identified certain private treatment records for his dental disability, however, the Veteran did not complete the necessary documents and these documents have not been obtained by the VA.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

A VA examination was not provided in conjunction with the Veteran's service connection claim for COPD, CAD, and dental disability, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that indicates a nexus of the Veteran's currently diagnosed COPD or coronary artery disease and an in-service incident or injury, and a VA examination could not serve to establish an in-service event actually occurred.  Further, there is no evidence that the Veteran has a current dental disability.  Accordingly, the Board finds that the low threshold of McLendon is not met, and a VA examination is not necessary. 

The Veteran was provided a VA examination in June 2009 for his cervical back disability and his low back disability, which was adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a January 2010 supplemental statement of the case.  The claims were remanded in March 2008 for additional examinations and to request private records.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the hearing in the present case, the Veteran was assisted by an accredited representative.  The undersigned VLJ fully explained the issues on appeal, noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , and that any error provided in notice during the Veteran's hearing constitutes harmless error.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

The claim of service connection for a cervical spine disability is reopened.  

Service connection for a cervical spine disability is denied.  

Service connection for chronic obstructive pulmonary disease is denied.  

Service connection for coronary artery disease is denied.  

Service connection for dental trauma is denied. 

Service connection for a low back disability is denied. 

Service connection for high cholesterol or hypercholesterolemia is denied.  


REMAND 

A review of the record reflects that further development is warranted.  The Veteran has claimed entitlement to an increased evaluation for his service connected right shoulder disability.  The Veteran's right shoulder was last examined in April 2002, as such the Board is remanding for an examination.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has made a claim for entitlement to service connection for a left shoulder disability.  A review of the Veteran's service treatment records show that the Veteran complained of left shoulder pain on September 13, 1977 that had been ongoing for one week.  Additionally, there are sporadic complaints of left shoulder pain in the Veteran's post service VA treatment records.  As such, the Board is remanding for an examination under McClendon.  

The Veteran has made repeated claims that he is unable to work due to his service-connected right shoulder disability.  Currently, the Veteran does not qualify for schedular entitlement to TDIU.  However, he has applied for an increased rating for his right shoulder disability and service connection for his left shoulder disability and therefore, his TDIU claim is inextricably intertwined with these issues.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claims.

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for a VA examination for the purposes of determining the current level of impairment of the Veteran's service connected right shoulder disability.  All testing deemed necessary must be conducted and results reported in detail, including complete range of motion, pain on motion, disclocations, and nerve damage.  

2.  Schedule the Veteran for a VA examination for the purposes of determining the current nature and etiology of any currently diagnosed left shoulder disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner should provide opinions as to the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current left shoulder disability was incurred in or aggravated by military service?  

b.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current left shoulder disability was caused or aggravated by his service-connected right shoulder disability?  The physician is advised that aggravation is defined as a chronic worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The explanations or rationale for the opinions above should take into consideration complaints made in service regarding left shoulder pain.  Further, the examiner should also comment on the motor vehicle accident the Veteran sustained in 1985 and fall he sustained in 1998, both post-service.  

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause include denial of the increased rating claims and requires that the service connection claims be decided on the record.  38 C.F.R. § 3.158, 3.655. 

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


